— Appeal by the defendant from two judgments of the Supreme Court, Queens County (Di Tucci, J.), both rendered November 6, 1985, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree under indictment No. 3071/84, and robbery in the first degree (three counts), robbery in the second degree (three counts), criminal possession of a weapon in the second degree (three counts), and criminal possession of a weapon in the third degree (three counts) under indictment No. 3087/84, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738, reh denied 388 US 924; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, J. P., Kunzeman, Rubin, Kooper and Harwood, JJ., concur.